DETAILED ACTION
Claims 1-6 were rejected in the Office Action mailed 8/21/2020.
Applicants filed a response and amended claims 1-2 and cancelled claim 6 on 11/13/2020.
Claims 1-5 are pending.
Claims 1-5 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. (US 2006/0088710 A1) (hereinafter “Fujiwara”).

Regarding claim 1, Fujiwara teaches an oil tempered steel wire excellent in coiling workability (Fujiwara, Claim 1). 
Given Fujiwara does not disclose Ca or Na adhered to the oil tempered wire, it is clear that the wire would necessarily have Ca or Na adhered thereto in an amount of 0 g/m2, which would fall within the presently claimed range, i.e., 0.2 g/m2 or less. 
Fujiwara further teaches that there is an oxide film on the surface of the wire with a thickness of 1.6-2.1µm (Fujiwara, [0018] and Table 2). The oxide film on the surface of the oil tempered steel wire of Fujiwara corresponds to the oxide film on the surface of the steel wire of the present invention. 
 As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. (US 2006/0088710 A1) (hereinafter “Fujiwara”) in view of Kenichi et al. (CN 101208162 A) (hereinafter “Kenichi”). 
The Examiner has provided a machine translation of CN 101208162 A. The citation of the prior art in this rejection refers to the machine translation.

Regarding claim 2, while Fujiwara teaches an oil tempered steel wire having an oxide film on the surface, Fujiwara does not explicitly disclose, the oxide film has a surface roughness Rz of 10µm or less. 

With respect to the difference, Kenichi teaches a steel wire for a spring including a phosphate film formed on the steel wire substrate with the following relationship: 
                
                    
                        
                            R
                        
                        
                            d
                        
                    
                    =
                    0.00106
                    -
                    0.00392
                
            
where R represents the surface roughness of the spring wire and d represents the diameter of the spring wire (Kenichi, [0010], [0015], and [0033-0034]). Kenichi also teaches that the wire can have a diameter of 1.05 mm (Kenichi, [0048]). The following calculations show the range of surface roughness for this diameter:
                
                    R
                    =
                    0.00106
                    *
                    1.05
                    m
                    m
                    =
                    0.001113
                    m
                    m
                    =
                    1.113
                    μ
                    m
                
            
                
                    R
                    =
                    0.00392
                    *
                    1.05
                    m
                    m
                    =
                    0.004116
                    m
                    m
                    =
                    4.116
                    μ
                    m
                
            
The above calculations for the surface roughness are both below 10μm and correspond to the requirement of the present invention.
Kenichi expressly teaches, having a smooth surface can ensure a lubricant uniformly attaches to the surface of the wire (Kenichi, [0034]).
Fujiwara and Kenichi are analogous are as they are both drawn to a steel wire that has a coating film formed on the surface (Fujiwara, Abstract; Kenichi, Abstract).
In light of the motivation to have a surface roughness between 1.113-4.116µm as taught in Kenichi above, it therefore would have been obvious to one of ordinary skill in the art to modify the surface roughness of the oxide film, including Rz of Fujiwara, in order to ensure a lubricant uniformly attaches to the surface of the wire, and thereby arrive at the claimed invention. 


Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. (US 2006/0088710 A1) (hereinafter “Fujiwara”) in view of Watanabe et al. (JP 2011219829 A) (hereinafter “Watanabe”).

The Examiner has provided a machine translation of JP 2011219829 A. The citation of the prior art in this rejection refers to the machine translation.
	
Regarding claim 3, all elements of claim 1 are taught above, however Fujiwara does not explicitly disclose an area fraction of a ferrite phase in a cross-section taken in a direction orthogonal to an axial direction of the steel wire for a spring is 30% or less in a surface region extending from a surface toward a center of the steel wire for a spring to a depth of 1.0% of a diameter of the steel wire for a spring.
With respect to the difference, Watanabe teaches the high carbon steel wire rod has a diameter, D, a surface portion of 0.05D or less from the surface and 0.2D from the surface, or 5% and 20% of the diameter (Watanabe, [0017]). Additionally, Watanabe teaches that from the surface 90% or more of the structure of the surface layer part 1 is pearlite and 95% or more of the structure of the inner 2 is pearlite (Watanabe, [0017] and Figure 1 (see Original Document)). Watanabe also teaches that the remaining structure can be ferrite (Watanabe, [0019]). The following calculation shows the part of the structure that can be ferrite:                         
                            100
                            %
                            -
                            90
                            %
                             
                            p
                            e
                            a
                            r
                            l
                            i
                            t
                            e
                            =
                            10
                            %
                            f
                            e
                            r
                            r
                            i
                            t
                            e
                            .
                        
                     The structure of Watanabe is 90% or more pearlite from the surface up to the surface layer, which is 0.05D or less from the surface. Meaning that this can include a depth of 1% of the diameter. 
As Watanabe expressly teaches, if the structure of the ferrite is greater than 10% it becomes a delamination nucleus and deteriorates the workability of the wire or lowers the work hardening rate and the strength of the wire cannot be secured (Watanabe, [0019]). 
Fujiwara and Watanabe are analogous art as they are both drawn to a steel wire that can be used for a spring (Fujiwara, Abstract; Watanabe, Abstract).
In light of the motivation to have 10% or less of ferrite in the steel wire as taught in Watanabe, it therefore would have been obvious to one of ordinary skill in the art to have the same structure in Fujiwara in order to avoid delamination nucleus and deterioration of the workability of the wire or a lowered work hardening rate and to secure the strength of the wire, and thereby arrive at the present invention. 

Regarding claim 4, all elements of claim 1 are taught above, however Fujiwara does not explicitly disclose CB-CA satisfies 0.01% by mass or less, where CB is a C content of a central region inside the surface region and CA is a C content of the surface region.
With respect to the difference, Watanabe teaches the carbon content of the steel wire is 0.65-1.0% by mass (Watanabe, [0017]). Watanabe also teaches that the difference in carbon content between the surface portion 1 and the inner area 2 can be 0% (Watanabe, [0017] and Figure 1 (see Original Document)).
As Watanabe expressly teaches, carbon is an element that secures the strength of the steel wire and produces a pearlite structure of a certain amount or more and when the carbon content is less than 0.65% pro-eutectoid ferrite is likely to be generated (Watanabe, [0018]).
In light of the motivation of having a 0% difference in that carbon content as taught in Watanabe, it therefore would have been obvious to one of ordinary skill in the art to have similar amounts of carbon in Fujiwara in order to secure the strength of the steel wire and produce a pearlite structure of a certain amount or more and to avoid the generation of pro-eutectoid ferrite in the structure, and thereby arrive at the claimed invention.

Regarding claim 5, all elements of claim 1 are taught above, however Fujiwara does not explicitly disclose HB-HA satisfies 30 or less in terms of Vickers hardness, where HB is an internal hardness at a depth of 25% of the diameter and HA is a surface hardness at a depth of 1.0% of diameter of the steel wire from a surface toward a center of the steel wire in a cross-section taken in a direction orthogonal to an axial direction of the streel wire.
With respect to the difference, Watanabe teaches that the difference between the Vickers hardness of the surface layer portion 1 and the Vickers harness of the inner portion 2 is 20-50 (Watanabe, [0021]). Watanabe also teaches Figure 3, which is a graph showing an example of the cross-sectional hardness distribution, where the difference between most Vickers hardness points is less than 35 (Watanabe, [0021] and Figure 3 (see Original Documents)). 
By using the values in Figure 3 of Watanabe, 25% of the diameter which is 1.1mm is 0.275mm which is 0.825mm (Watanabe, [0021] and Figure 3 (see Original Documents)). The Vickers hardness value 0.825mm is approximately 361 (Watanabe, [0021] and Figure 3 (see Original Documents)). Similarly, by using the values in Figure 3 of Watanabe, 1.0% of the diameter which is 1.1mm is 0.011mm which is 1.089mm (Watanabe, [0021] and Figure 3 (see Original Documents)). The Vickers hardness value 1.089mm is approximately 342 (Watanabe, [0021] and Figure 3 (see Original Documents)). The difference between the Vickers hardness at 1% and 25% of the diameter is 361-342=19 (Watanabe, [0021] and Figure 3 (see Original Documents)).  
As Watanabe expressly teaches, when the difference in Vickers hardness exceeds 50, the hardness distribution may be an inverted V-shape and can affect the ductility of the wire (Watanabe, [0021]).
In light of the motivation of have a Vickers hardness difference of 20-50 as taught in Watanabe, it therefore would have been obvious to one of ordinary skill in the art it therefore would have been obvious to one of ordinary skill in the art have a similar Vickers hardness difference in Fujiwara, in order to avoid an inverted V-shape hardness distribution and maintain good ductility, and thereby arrive at the present invention.

Response to Arguments
In response to the amended Abstract, the previous objection is withdrawn.

In response to the amendment regarding an oxide film on a surface of a steel wire with a thickness of 2.0-20µm, it is agreed that Kenichi in view of Shirabe, Izumida in view of Shirabe, and Kawabe in view of Shirabe would no longer meet the present claims. However, the amendment necessitates a new set of rejections as set forth above. 

In response to the amendment of claim 1, the previous 35 U.S.C. 102(a)(1) rejections using Kenichi, Izumida, and Shirabe are withdrawn. However, the amendment necessitate a new set of rejections as set forth above. 

In response to page 7 of Applicant’s remarks regarding Kenichi, it is noted that while Kenichi does not disclose all the features of the present claimed invention, Kenichi is used as a teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, and in combination with the primary reference, discloses the presently claimed invention.

In response to page 9 of Applicant’s remarks regarding Watanabe, it is noted that while Watanabe does not disclose all the features of the present claimed invention, Watanabe is used as a teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, and in combination with the primary reference, discloses the presently claimed invention.

In response to Applicants' remark, regarding the double patenting rejection to be held in abeyance, Applicants’ request that the double patenting rejections to be held in abeyance is noted.  However, in response to the amendment in claim 1, it is agreed that 16/317,732; US 7,717,411; US 7,404,865; US 6,270,005; US 6,527,883; US 5,904,830; and US 5,152,851 would not meet the present claims. Therefore, the previous double patenting rejections over 16/317,732; US 7,717,411; US 7,404,865; US 6,270,005; US 6,527,883; US 5,904,830; and US 5,152,851 are withdrawn from the record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240.  The examiner can normally be reached on Monday-Friday 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M.C./Examiner, Art Unit 1732                                                                                                                                                                                                        

/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732